NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       APR 19 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 SELVIN FLORIAN, AKA Selvin Florian                 No. 14-70705
 Najarro,
                                                    Agency No. A075-674-631
               Petitioner,

    v.                                              MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Selvin Florian, a native and citizen of Guatemala, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Toufighi v.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 538 F.3d 988, 992 (9th Cir. 2007). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion by denying Florian’s untimely motion

to reopen because Florian failed to establish materially changed circumstances in

Guatemala to qualify for the regulatory exception to the time limitation, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at 996 (requiring movant to

produce material evidence with motion to reopen that conditions in country of

nationality had changed).

      We lack jurisdiction to review Florian’s challenge to the agency’s denial of

his underlying claims for relief because this petition is not timely as to that order.

See Stone v. INS, 514 U.S. 386, 405 (1995) (the deadline for filing a petition for

review from a final order of removal is “mandatory and jurisdictional”); Toufighi,
538 F.3d at 995 (the court lacked jurisdiction to review underlying order of

removal, where alien did not seek timely review of that order, and instead filed

petition for review from the denial of a subsequent motion to reopen).

      Finally, we deny Florian’s opposed motion to remand and deny as moot

Florian’s motion to suspend the briefing schedule and stay proceedings pending the

resolution of his motion to remand.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     14-70705